Citation Nr: 0840855	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2008.  A transcript 
for the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a recent Travel Board hearing in 
July 2008 that she had been awarded disability by the Social 
Security Administration (SSA) as of 2005.  A review of the 
claims file reveals that the SSA decision and any supporting 
medical records have not been obtained to be included in the 
record.

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the veteran's treatment.  A disability award from SSA based, 
as the veteran attests, on her knee injuries would certainly 
be helpful in deciding this claim.



The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).   The VCAA left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim. 38 U.S.C.A. § 
5103A(f) (West 2002); see also Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, in the context of the issue of 
whether new and material evidence has been submitted, the 
United States Court of Appeals for Veterans Claims has held 
that the VA's statutory duty to assist the veteran includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention [that are 
potentially new and material evidence].  Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA copies of 
determination regarding the veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determination.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
must be provided with a supplemental 
statement of the case (SSOC), which 
addresses all of the evidence received 
since the last SSOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


